Proceeding under article 78 of the Civil Practice Act to review the determination of respondents constituting the board of commissioners of Sanitary District Number Two of the Town of Hempstead, Nassau County, which, after hearing, dismissed the petitioner from his employment as a laborer. The proceeding upon its return has been transferred to this court by order of Special Term pursuant to section 1296 of the Civil Practice Act. Determination of the respondents, insofar as it sustained the charges and found that petitioner was guilty of misconduct, unanimously confirmed, without costs, and petition dismissed. There is in this record substantial evidence to sustain the determination of the respondents that the charges against the petitioner had been established and warranted their conclusion that he had been guilty of misconduct in the performance of his duties. While all the charges have been sustained, the incompetency of the *935petitioner to do the work was not established. He appears to have been able but failed in the performance of his duties. Present — Carswell, Acting P. J., Johnston, Wenzel, MaeCrate and Schmidt, JJ.